Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on February 2, 2022 is acknowledged.
3.	Claims 1 and 7-15 are pending in this application.
4.	Claims 7-12 are cancelled by Examiner’s amendment set forth herein.
5.	Claim 1 is amended by Examiner’s amendment set forth herein.
6.	Claims 1 and 13-15 are allowed in this office action.


Withdrawn Rejections
7.	Rejection of claim 9-11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn in view of cancellation of claims 9-11 by Examiner’s amendment set forth herein.
8.	Rejection of claims 1, 7-12 and 14-15 under 35 U.S.C. 103 as being obvious over Chandran reference (US 2012/0289471, cited in the previous office action) in view of Chung et al (US 2012/0245086, filed with IDS), as evidenced by rxlist.com (Propecia (Finasteride), https://www.rxlist.com/propecia-drug.htm, pp. 1-31, previously enclosed), is hereby withdrawn in view of the Examiner’s amendment set forth herein.
9.	Rejection claims 1, 7-12 and 14-15 under 35 U.S.C. 103 as being obvious over Chandran reference (US 2012/0289471, cited in the previous office action) in view of Chung et al (US 2011/0312884, filed with IDS) and Park (US 2014/0113887, cited in the 
10.	Rejection of claim 12 on the judicially created basis that it contains an improper Markush grouping of alternatives, is hereby withdrawn in view of Examiner’s amendment set forth herein.
11.	Rejection of claims 1, 7-11 and 14-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Examiner’s amendment set forth herein.

EXAMINER’S AMENDMENT
12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan C. Smith on March 8, 2022.

Claims 1 and 7-12 have been amended as follows: 


    PNG
    media_image1.png
    167
    221
    media_image1.png
    Greyscale

wherein the peptide is selected from the group consisting of SEQ ID NOs: 1-3, wherein the peptide is water soluble peptide, 

7.-12. (Cancelled)

Claims 13-15, as set forth in the amendment filed on February 2, 2022.

Claims 1 and 13-15 are allowed.




REASONS FOR ALLOWANCE
13.	The following is an examiner’s statement of reasons for allowance: A compound having a finasteride moiety directly conjugated to instant SEQ ID NOs: 1-3 having the structure 
    PNG
    media_image2.png
    158
    234
    media_image2.png
    Greyscale
is both novel and unobvious over the previously cited art.
	As indicated in the previous office action, the closest art is Chandran reference (US 2012/0289471, cited in the previous office action) in view of Chung et al (US 2012/0245086, filed with IDS). Chandran reference teaches finasteride conjugated to an amino acid (see Reaction Scheme C, claims 1 and 7, for example). Chandran reference teaches finasteride-dipeptide conjugates (see Table 1, 1st compound, 5th column, for example). All of the dipeptides have a AA-Gly, wherein AA is any amino acid from Lys, Leu, Ile, Gly, Asp, Glu, Met, Ala, Val, Pro, His, Tyr, Thr, Arg, Phe, Trp, Gln, Asn, Cys, and Ser, Hyp, and Sar. Chandran reference teaches that only cyclosporin can be bound to dipeptide, and all other drugs are bound to a single amino acid. Chandran reference does not teach instant SEQ ID NOs: 1-3. However, Chung et al teach the same peptide as instant SEQ ID NO: 1-3 (see SEQ ID NO: 1 for instant SEQ ID NO: 3, and SEQ ID NO: 2 for instant SEQ ID NO: 2, SEQ ID NO: 3 for instant SEQ ID NO: 1, Table 1).

    PNG
    media_image2.png
    158
    234
    media_image2.png
    Greyscale
since Chandran reference teaches that when using dipeptide, Gly must be included as a spacer amino acid (see for example, Table 1 and paragraphs [0571] and [0575]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONCLUSION
Claims 1 and 13-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654